EXHIBIT 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period:November 1, 2010 to November 30, 2010 MONTHLY OPERATING REPORT Required Documents Form No. Document Attached Explanation Attached Affidavit/Supp. Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtors bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements Cash disbursements journals X Statements of Operations For the Reporting Period MOR-2a X For the Period from Petition Date through End of Reporting Period MOR-2b X Balance Sheets As of End of Current Reporting Period MOR-3a X As of Petition Date MOR-3b X Status of Postpetition Taxes MOR-4 X X Copies of IRS Form 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Postpetition Debts MOR-4 X Listing of aged accounts payable MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Philip M. Browne 12/22/10 Signature of Authorized Individual* Date Philip M. Browne Chief Financial Officer Printed Name of the Authorized Individual Title of Authorized Individual * Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In Re: Chapter 11 Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period: November1, 2010 to November 30, 2010 Disclaimer Advanta Corp. and certain of its subsidiaries (collectively, the “Debtors”) caution investors and potential investors not to place undue reliance upon the information contained in this Monthly Operating Report, which was not prepared for the purpose of providing the basis for an investment decision relating to any of the securities of Advanta Corp. or any of its subsidiaries or affiliates.The Monthly Operating Report has been prepared solely for the purpose of complying with the operating guidelines as described in the Chapter 11 Trustee Handbook, United States Department of Justice, May 2004 in accordance with 28 U.S.C. § 586(a)(3).The Monthly Operating Report is limited in scope and only covers a limited time period. The financial statements in the Monthly Operating Report were not audited or reviewed by independent accountants and were not prepared in accordance with accounting principles generally accepted in the United States of America.The Monthly Operating Report presents condensed financial information of the Debtors. There can be no assurance that, from the perspective of an investor or a potential investor in the securities of Advanta Corp. or any of its subsidiaries or affiliates, the Monthly Operating Report is complete.The Monthly Operating Report may be subject to future adjustment and reconciliation.The Monthly Operating Report also contains information for periods which are shorter or otherwise different from those required in periodic reports pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and such information might not be indicative of the Debtors’ financial condition or operating results for the period that would be reflected in the Debtors’ financial statements or in reports pursuant to the Exchange Act.The information set forth in the Monthly Operating Report should not be viewed as indicative of future results.This disclaimer applies to all information contained herein.The Debtors reserve all rights to amend the results presented in this Monthly Operating Report. United States Bankruptcy Court District of Delaware Chapter 11 In Re: Advanta Corp., et al. Case No. 09-13931 (KJC) Debtors Reporting Period:November 1, 2010 to November 30, 2010 SCHEDULE OF CASHRECEIPTS AND DISBURSEMENTS Debtor Advanta Corp. Advanta Business Services Holding Corp. Advanta Service Corp. Advanta Business Services Corp. Advanta Shared Services Corp. Advanta Finance Corp. Advanta Mortgage Holding Co. Advanta Mortgage Corp. USA Advanta Investment Corp. 09-13931 (KJC) 09-13935 (KJC) 09-13932 (KJC) 09-13933 (KJC) 09-13934 (KJC) 09-13944 (KJC) 09-13938 (KJC) 09-13937 (KJC) 09-13942 (KJC) Cash - Beginning of Reporting Period $ $
